Citation Nr: 1036799	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
decreased sensation and strength of the right lower extremity. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran had active military service from June 1989 to June 
1993 and September 1997 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  Jurisdiction of the Veteran's claims file 
was subsequently transferred to the Nashville, Tennessee, RO. 

The Board notes that the March 2004 rating decision initially 
assigned a rating of 10 percent for the Veteran's right lower 
extremity disability, effective August 13, 2003.  Thereafter, in 
a July 2007 Decision Review Officer decision, an initial 20 
percent rating was assigned, effective August 13, 2003.  As the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). Therefore, the Board has characterized the issue as shown 
on the first page of this decision.

The March 2004 rating decision also adjudicated several other 
issues, including a grant of service connection for tendonitis of 
the left wrist, which was assigned an initial 10 percent 
evaluation, effective August 13, 2003, and the denial of service 
connection for moderate depression.  The Veteran entered a notice 
of disagreement as to the propriety of the initially assigned 
rating for her left wrist disability and the denial of service 
connection for moderate depression in January 2005.  

Relevant to the Veteran's initial rating claim regarding her left 
wrist disability, a statement of the case was issued in February 
2006.  However, the Veteran did not submit a substantive appeal.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2009).  In this regard, on her February 2006 VA Form 9 
(substantive appeal), she indicated that she only wished to 
appeal the issue of entitlement to a higher initial rating for 
her right lower extremity disability.  Furthermore, as the RO has 
not taken any action to indicate to the Veteran that this issue 
remains on appeal and, rather, took steps to close the appeal 
(see certification of Appeal [VA Form 8]), the requirement that 
there be a substantive appeal is not waived.  The facts of this 
case are clearly distinguished from the United States Court of 
Appeals for Veterans Claims' (Court) holding in Percy v. 
Shinseki, 23 Vet. App. 37 (2009), because in this appeal the 
Veteran was not wrongly mislead into believing that she had 
perfected an appeal of this additional issue by the RO.  
Therefore, the issue of entitlement to an initial rating in 
excess of 10 percent for left wrist tendonitis is no longer on 
appeal.  

Pertinent to the Veteran's claim for service connection for 
moderate depression, such was granted in a February 2006 rating 
decision.  Specifically, in such rating decision, service 
connection for adjustment disorder with anxiety and depressed 
mood (claimed as moderate depression) was granted.  Therefore, 
this issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to an initial rating in excess of 20 percent for 
decreased sensation and strength of the right lower extremity so 
that she is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Veteran is service-connected for decreased sensation and 
strength of the right lower extremity, evaluated as 20 percent 
disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
She contends that such disability is more severe than the 
currently assigned evaluation and, therefore, a rating in excess 
of 20 percent is warranted.

In order to adjudicate the Veteran's claim, she was afforded VA 
examinations in November 2003 and March 2006.  It appears that 
the agency of original jurisdiction (AOJ) scheduled her for 
another VA examination in April 2008 based on her 
representative's argument that the March 2006 VA examination was 
inadequate; however, she failed to report.  In this regard, the 
Board notes that the report of her failure to attend the VA 
examination indicates that notification was sent to two 
addresses.  Approximately a week later, a certification letter 
was sent to the Veteran at two addresses, which were most likely 
those used for the examination notification letters.  Both were 
returned as undeliverable.  Therefore, it is unclear whether the 
Veteran received notification of her scheduled VA examination.  
As such, on remand, the AOJ should ascertain the Veteran's 
correct address through any appropriate source, including her 
representative, and schedule her for a VA examination in order to 
ascertain the current nature and severity of her right lower 
extremity disability.

Additionally, the record reflects that the most recent treatment 
records contained in the claims file are dated in April 2006, 
with the most recent VA treatment records dated in March 2006.  
In this regard, the record reflects that the Veteran seeks both 
private and VA treatment.  Therefore, while on remand, the 
Veteran should be requested to identify any additional 
outstanding treatment records for her right lower extremity 
disability and, thereafter, all identified records, to include 
those dated from March 2006 to the present from the VA facilities 
in Mountain Home, Tennessee, and Monroe and Shreveport, 
Louisiana, should be obtained for consideration in the Veteran's 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ascertain the Veteran's correct address 
through any appropriate source, to include 
her representative. 

2.  Request that the Veteran identify any 
additional outstanding treatment records 
relevant to her right lower extremity 
disability.  After securing any necessary 
authorization from her, obtain all identified 
treatment records, to include treatment 
records dated from March 2006 to the present 
from the Mountain Home, Tennessee, and Monroe 
and Shreveport, Louisiana, VA facilities.  
All reasonable attempts should be made to 
obtain such records.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination that 
such records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and severity of her right lower extremity 
disability.  The claims file, to include a 
copy of this Remand, must be made available 
to and be reviewed by the examiner. Any 
indicated evaluations, studies, and tests 
should be conducted.

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected right lower 
extremity disability, characterized as 
decreased sensation and strength of the right 
lower extremity.  The examiner should 
specifically indicate whether the Veteran's 
right lower extremity disability more nearly 
approximates moderate, moderately severe, or 
severe, with marked muscular atrophy, 
incomplete paralysis of the sciatic nerve; or 
complete paralysis of the sciatic nerve 
(i.e., the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) 
lost).  

In offering any opinion, the examiner should 
take into consideration all the evidence of 
record, to include medical records as well as 
the Veteran's lay statements.  All opinions 
expressed should be accompanied by supporting 
rationale.

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's initial rating claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


